Exhibit 10.24

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATES IN THE UNITED STATES. THESE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

THIS CONVERTIBLE PROMISSORY NOTE AND ALL PAYMENT AND ENFORCEMENT PROVISIONS
HEREIN ARE UNSECURED OBLIGATIONS OF THE COMPANY AND SUBJECT TO THE TERMS OF A
SUBORDINATION AGREEMENT DATED AS OF MARCH 29, 2018, BY AND AMONG THE HOLDER (AS
DEFINED HEREIN) AND OXFORD FINANCE LLC (THE “SUBORDINATION AGREEMENT”). IN THE
EVENT OF ANY INCONSISTENCY BETWEEN THIS CONVERTIBLE PROMISSORY NOTE AND THE
SUBORDINATION AGREEMENT, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL CONTROL.

 

 

CONVERTIBLE PROMISSORY NOTE

 

 

Note Series:  

     

Date of Note:  

     

Principal Amount of Note:  

$

 

For value received Adynxx, Inc., a Delaware corporation (the “Company”),
promises to pay to the undersigned holder or such party’s assigns (the “Holder”)
the principal amount set forth above with simple interest on the outstanding
principal amount at the rate of 8% per annum. Interest shall commence with the
date hereof and shall continue on the outstanding principal amount until paid in
full or converted. Interest shall be computed on the basis of a year of 365 days
for the actual number of days elapsed. All unpaid interest and principal shall
be due and payable upon request of the Majority Holders on or after [________],
[____] (the “Maturity Date”).

 

1.     Basic Terms.

 

(a)     Series of Notes. This convertible promissory note (this “Note”) is
issued as part of a series of notes designated by the Note Series above
(collectively, the “Notes”) and issued in a series of multiple closings to
certain persons and entities (collectively, the “Holders”). The Company shall
maintain a ledger of all Holders.

 

(b)     Payments. All payments of interest and principal shall be in lawful
money of the United States of America and shall be made pro rata among all
Holders. All payments shall be applied first to accrued interest, and thereafter
to principal.

 

(c)     Prepayment. The Company may not prepay this Note prior to the Maturity
Date without the consent of the Holders of at least a majority of the
outstanding unpaid principal amount of the Notes (the “Majority Holders”).

 

 

--------------------------------------------------------------------------------

 

 

2.     Conversion and Repayment.

 

(a)     Conversion upon a Qualified Financing. In the event that the Company
issues and sells (i) shares of its preferred stock (“Preferred Securities”) to
investors (the “Investors”) while this Note remains outstanding in a preferred
stock financing with total proceeds to the Company of not less than $5,000,000
(excluding the conversion of the Notes or other convertible securities issued
for capital raising purposes (e.g., Simple Agreements for Future Equity)) (a
“Preferred Stock Financing”) or (ii) shares of its common stock (“Common Stock”
and together with the Preferred Securities, the “Equity Securities”) to
Investors, while this Note remains outstanding, in a common stock financing with
total proceeds to the Company of not less than $5,000,000 (excluding the
conversion of the Notes or other convertible securities issued for capital
raising purposes (e.g., Simple Agreements for Future Equity)) (each of (i) or
(ii), a “Qualified Financing”), then the outstanding principal amount of this
Note and any unpaid accrued interest shall automatically convert in whole
without any further action by the Holder into the Equity Securities sold in the
Qualified Financing at a conversion price equal to the cash price paid per share
for Equity Securities by the Investors in the Qualified Financing (the
“Conversion Price”); Except for the per share price (as set forth in this
Section 2(a)), the issuance of Equity Securities pursuant to the conversion of
this Note shall be upon and subject to the same terms and conditions applicable
to Equity Securities sold in the Qualified Financing.

 

(b)     Change of Control. If the Company consummates a Change of Control (as
defined below) while this Note remains outstanding, the Company shall repay the
Holder in cash in an amount equal to (i) the outstanding principal amount of
this Note plus any unpaid accrued interest on the original principal, plus (ii)
a repayment premium equal to 100% of the outstanding principal amount of this
Note. For purposes of this Note, a “Change of Control” means (i) a consolidation
or merger of the Company with or into any other corporation or other entity or
person, or any other corporate reorganization, other than any such
consolidation, merger or reorganization in which the shares of capital stock of
the Company immediately prior to such consolidation, merger or reorganization
continue to represent a majority of the voting power of the surviving entity
immediately after such consolidation, merger or reorganization; (ii) any
transaction or series of related transactions to which the Company is a party in
which in excess of 50% of the Company’s voting power is transferred; or (iii)
the sale or transfer of all or substantially all of the Company’s assets, or the
exclusive license of all or substantially all of the Company’s material
intellectual property; provided that a Change of Control shall not include any
transaction or series of transactions principally for bona fide equity financing
purposes in which cash is received by the Company or any successor, indebtedness
of the Company is cancelled or converted or a combination thereof. The Company
shall give the Holder notice of a Change of Control not less than 10 days prior
to the anticipated date of consummation of the Change of Control. Any repayment
pursuant to this paragraph in connection with a Change of Control shall be
subject to any required tax withholdings, and may be made by the Company (or any
party to such Change of Control or its agent) following the Change of Control in
connection with payment procedures established in connection with such Change of
Control.

 

(c)     Procedure for Conversion. In connection with any conversion of this Note
into capital stock, the Holder shall surrender this Note to the Company and
deliver to the Company any documentation reasonably required by the Company
(including, in the case of a Qualified Financing, all financing documents
executed by the Investors in connection with such Qualified Financing).  The
Company shall not be required to issue or deliver the capital stock into which
this Note may convert until the Holder has surrendered this Note to the Company
and delivered to the Company any such documentation.  Upon the conversion of
this Note into capital stock pursuant to the terms hereof, in lieu of any
fractional shares to which the Holder would otherwise be entitled, the Company
shall pay the Holder cash equal to such fraction multiplied by the price at
which this Note converts. To secure the Holder’s obligations to execute and
deliver the documentation required by this paragraph, the Holder hereby appoints
the Chief Executive Officer of the Company as the Holder’s true and lawful
attorney, with the power to act alone and with full power of substitution, to
execute and deliver all such documentation required by this paragraph if, and
only if, the Holder fails to execute or deliver such documentation as required
by this paragraph. The power granted by the Holder pursuant to this paragraph is
coupled with an interest and is given to secure the performance of the Holder’s
duties under this Note, and is irrevocable and will survive the death,
incompetency, disability, merger or reorganization of the Holder.

 

2

--------------------------------------------------------------------------------

 

 

(d)     Interest Accrual. If a Change of Control or Qualified Financing is
consummated, all interest on this Note shall be deemed to have stopped accruing
as of a date selected by the Company that is up to 10 days prior to the signing
of the definitive agreement for the Change of Control or Qualified Financing.

 

3.     Closing Mechanics.

 

The closing (the “Closing”) of the issuance of the Notes in return for the
principal amount paid by each Holder shall take place by exchange of electronic
documents and signatures at the offices of the Company at 12:00 p.m., on the
date hereof, or at such other time and place as the Company and the Holders
purchasing a majority in interest of the aggregate principal amount of the Notes
to be sold at the Closing agree upon in writing. At the Closing, each Holder
shall deliver the principal amount to the Company and the Company shall deliver
to each Holder one or more executed Notes in return for the respective principal
amounts provided to the Company.

 

4.     Representations and Warranties.

 

(a)     Representations and Warranties of the Company. The Company hereby
represents and warrants to the Holder as of the date the first Note was issued
as follows:

 

(i)     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company has the requisite corporate power to own
and operate its properties and assets and to carry on its business as now
conducted and as proposed to be conducted. The Company is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

 

(ii)     Corporate Power. The Company has all requisite corporate power to issue
this Note and to carry out and perform its obligations under this Note. The
Board has approved the issuance of this Note based upon a reasonable belief that
the issuance of this Note is appropriate for the Company after reasonable
inquiry concerning the Company’s financing objectives and financial situation.

 

(iii)     Authorization. All corporate action on the part of the Company, the
Board and the Company’s stockholders necessary for the issuance and delivery of
this Note has been taken. This Note constitutes a valid and binding obligation
of the Company enforceable in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency, the relief of debtors
and, with respect to rights to indemnity, subject to federal and state
securities laws. Any securities issued upon conversion of this Note (the
“Conversion Securities”), when issued in compliance with the provisions of this
Note, will be validly issued, fully paid, nonassessable, free of any liens or
encumbrances and issued in compliance with all applicable federal and securities
laws.

 

(iv)     Governmental Consents. All consents, approvals, orders or
authorizations of, or registrations, qualifications, designations, declarations
or filings with, any governmental authority required on the part of the Company
in connection with issuance of this Note has been obtained.

 

3

--------------------------------------------------------------------------------

 

 

(v)     Compliance with Laws. To its knowledge, the Company is not in violation
of any applicable statute, rule, regulation, order or restriction of any
domestic or foreign government or any instrumentality or agency thereof in
respect of the conduct of its business or the ownership of its properties, which
violation of which would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of the Company.

 

(vi)     Compliance with Other Instruments. The Company is not in violation or
default of any term of its certificate of incorporation or bylaws, or of any
provision of any mortgage, indenture or contract to which it is a party and by
which it is bound or of any judgment, decree, order or writ, other than such
violation(s) that would not have a material adverse effect on the Company. The
execution, delivery and performance of this Note will not result in any such
violation or be in conflict with, or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, decree, order or writ or an event that results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the suspension, revocation, impairment, forfeiture, or nonrenewal of any
material permit, license, authorization or approval applicable to the Company,
its business or operations or any of its assets or properties. Without limiting
the foregoing, the Company has obtained all waivers reasonably necessary with
respect to any preemptive rights, rights of first refusal or similar rights,
including any notice or offering periods provided for as part of any such
rights, in order for the Company to consummate the transactions contemplated
hereunder without any third party obtaining any rights to cause the Company to
offer or issue any securities of the Company as a result of the consummation of
the transactions contemplated hereunder.

 

(vii)     No “Bad Actor” Disqualification. The Company has exercised reasonable
care to determine whether any Company Covered Person (as defined below) is
subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) through (viii), as modified by Rules 506(d)(2) and (d)(3), of
Regulation D promulgated under the Act (“Disqualification Events”). To the
Company’s knowledge, no Company Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent required, with any disclosure
obligations under Rule 506(e) of Regulation D promulgated under the Act. For
purposes of this Note, “Company Covered Persons” are those persons specified in
Rule 506(d)(1) of Regulation D promulgated under the Act; provided, however,
that Company Covered Persons do not include (a) any Holder, or (b) any person or
entity that is deemed to be an affiliated issuer of the Company solely as a
result of the relationship between the Company and any Holder.

 

(viii)     Offering. Assuming the accuracy of the representations and warranties
of the Holder contained in subsection (b) below, the offer, issue and sale of
this Note and the Conversion Securities (collectively, the “Securities”) are and
will be exempt from the registration and prospectus delivery requirements of the
Act, and have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.

 

(ix)     Use of Proceeds. The Company shall use the proceeds of this Note solely
for the operations of its business, and not for any personal, family or
household purpose.

 

(b)     Representations and Warranties of the Holder. The Holder hereby
represents and warrants to the Company as of the date hereof as follows:

 

(i)     Purchase for Own Account. The Holder is acquiring the Securities solely
for the Holder’s own account and beneficial interest for investment and not for
sale or with a view to distribution of the Securities or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.

 

4

--------------------------------------------------------------------------------

 

 

(ii)     Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in subsection (a) above,
the Holder hereby: (A) acknowledges that the Holder has received all the
information the Holder has requested from the Company and the Holder considers
necessary or appropriate for deciding whether to acquire the Securities, (B)
represents that the Holder has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Securities and to obtain any additional information necessary to verify the
accuracy of the information given the Holder and (C) further represents that the
Holder has such knowledge and experience in financial and business matters that
the Holder is capable of evaluating the merits and risk of this investment.

 

(iii)     Ability to Bear Economic Risk. The Holder acknowledges that investment
in the Securities involves a high degree of risk, and represents that the Holder
is able, without materially impairing the Holder’s financial condition, to hold
the Securities for an indefinite period of time and to suffer a complete loss of
the Holder’s investment.

 

(iv)     Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Holder further agrees not to make any
disposition of all or any portion of the Securities unless and until:

 

(1)     There is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement; or

 

(2)     The Holder shall have notified the Company of the proposed disposition
and furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration under the Act or any applicable state securities laws; provided
that no such opinion shall be required for dispositions in compliance with Rule
144 under the Act, except in unusual circumstances.

 

(3)     Notwithstanding the provisions of paragraphs (1) and (2) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by the Holder to a partner (or retired partner) or member (or retired member) of
the Holder in accordance with partnership or limited liability company
interests, or transfers by gift, will or intestate succession to any spouse or
lineal descendants or ancestors, if all transferees agree in writing to be
subject to the terms hereof to the same extent as if they were the Holders
hereunder.

 

(v)     Accredited Investor Status. The Holder is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the Act.

 

(vi)     No “Bad Actor” Disqualification. The Holder represents and warrants
that neither (A) the Holder nor (B) any entity that controls the Holder or is
under the control of, or under common control with, the Holder, is subject to
any Disqualification Event, except for Disqualification Events covered by Rule
506(d)(2)(ii) or (iii) or (d)(3) of Regulation D promulgated under the Act and
disclosed in writing in reasonable detail to the Company. The Holder represents
that the Holder has exercised reasonable care to determine the accuracy of the
representation made by the Holder in this paragraph, and agrees to notify the
Company if the Holder becomes aware of any fact that makes the representation
given by the Holder hereunder inaccurate.

 

5

--------------------------------------------------------------------------------

 

 

(vii)     Foreign Investors. If the Holder is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
(the “Code”)), the Holder hereby represents that he, she or it has satisfied
itself as to the full observance of the laws of the Holder’s jurisdiction in
connection with any invitation to subscribe for the Securities or any use of
this Note, including (A) the legal requirements within the Holder’s jurisdiction
for the purchase of the Securities, (B) any foreign exchange restrictions
applicable to such purchase, (C) any governmental or other consents that may
need to be obtained, and (D) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
the Securities. The Holder’s subscription, payment for and continued beneficial
ownership of the Securities will not violate any applicable securities or other
laws of the Holder’s jurisdiction.

 

(viii)     Forward-Looking Statements. With respect to any forecasts,
projections of results and other forward-looking statements and information
provided to the Holder, the Holder acknowledges that such statements were
prepared based upon assumptions deemed reasonable by the Company at the time of
preparation. There is no assurance that such statements will prove accurate, and
the Company has no obligation to update such statements.

 

5.     Events of Default.

 

(a)     If there shall be any Event of Default (as defined below) hereunder, at
the option and upon the declaration of the Majority Holders and upon written
notice to the Company (which election and notice shall not be required in the
case of an Event of Default under subsection (ii) or (iii) below), this Note
shall accelerate and all principal and unpaid accrued interest shall become due
and payable. The occurrence of any one or more of the following shall constitute
an “Event of Default”:

 

(i)     The Company fails to pay timely any of the principal amount due under
this Note on the date the same becomes due and payable or any unpaid accrued
interest or other amounts due under this Note on the date the same becomes due
and payable;

 

(ii)     The Company materially breaches one or more covenants or agreements in
this Note and does not cure such breach within thirty (30) days of the
notification of such material breach;

 

(iii)     The Company files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; or

 

(iv)     An involuntary petition is filed against the Company (unless such
petition is dismissed or discharged within 60 days under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee or assignee for
the benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company).

 

(b)     In the event of any Event of Default hereunder, the Company shall pay
all reasonable attorneys’ fees and court costs incurred by the Holder in
enforcing and collecting this Note.

 

6

--------------------------------------------------------------------------------

 

 

6.     Miscellaneous Provisions.

 

(a)     Waivers. The Company hereby waives demand, notice, presentment, protest
and notice of dishonor.

 

(b)     Further Assurances. The Holder agrees and covenants that at any time and
from time to time the Holder will promptly execute and deliver to the Company
such further instruments and documents and take such further action as the
Company may reasonably require in order to carry out the full intent and purpose
of this Note and to comply with state or federal securities laws or other
regulatory approvals.

 

(c)     Transfers of Notes. This Note may be transferred only upon its surrender
to the Company for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company. Thereupon, this Note shall be reissued to, and registered in the name
of, the transferee, or a new Note for like principal amount and interest shall
be issued to, and registered in the name of, the transferee. Interest and
principal shall be paid solely to the registered holder of this Note. Such
payment shall constitute full discharge of the Company’s obligation to pay such
interest and principal.

 

(d)     Amendment and Waiver. Any term of this Note may be amended or waived
with the written consent of the Company and the Holder. In addition, any term of
this Note may be amended or waived with the written consent of the Company and
the Majority Holders. Upon the effectuation of such waiver or amendment with the
consent of the Majority Holders in conformance with this paragraph, such
amendment or waiver shall be effective as to, and binding against the holders
of, all of the Notes, and the Company shall promptly give written notice thereof
to the Holder if the Holder has not previously consented to such amendment or
waiver in writing; provided that the failure to give such notice shall not
affect the validity of such amendment or waiver.

 

(e)     Governing Law. This Note shall be governed by and construed under the
laws of the State of Delaware, as applied to agreements among Delaware
residents, made and to be performed entirely within the State of Delaware,
without giving effect to conflicts of laws principles.

 

(f)     Binding Agreement. The terms and conditions of this Note shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Note, expressed or implied, is intended to confer upon
any third party any rights, remedies, obligations or liabilities under or by
reason of this Note, except as expressly provided in this Note.

 

(g)     Counterparts; Manner of Delivery. This Note may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

(h)     Titles and Subtitles. The titles and subtitles used in this Note are
used for convenience only and are not to be considered in construing or
interpreting this Note.

 

(i)     Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (iii) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications to a party shall be sent to
the party’s address set forth on the signature page hereto or at such other
address(es) as such party may designate by 10 days’ advance written notice to
the other party hereto. A copy of any notice to the Company shall be sent to
Cooley LLP, 3175 Hanover Street, Palo Alto, CA 94304, Attn: Laura A. Berezin,
e-mail: lberezin@cooley.com.

 

7

--------------------------------------------------------------------------------

 

 

(j)     Expenses. The Company and the Holder shall each bear its respective
expenses and legal fees incurred with respect to the negotiation, execution and
delivery of this Note and the transactions contemplated herein.

 

(k)     Waiver of Conflicts. Each party to this Note acknowledges that Cooley
LLP (“Cooley”), outside general counsel to the Company, has in the past
performed and is or may now or in the future represent the Holder or the
Holder’s affiliates in matters unrelated to the transactions contemplated by
this Note (the “Note Financing”), including representation of the Holder or the
Holder’s affiliates in matters of a similar nature to the Note Financing. The
applicable rules of professional conduct require that Cooley inform the parties
hereunder of this representation and obtain their consent. Cooley has served as
outside general counsel to the Company and has negotiated the terms of the Note
Financing solely on behalf of the Company. The Company and the Holder hereby
(i) acknowledge that they have had an opportunity to ask for and have obtained
information relevant to such representation, including disclosure of the
reasonably foreseeable adverse consequences of such representation;
(ii) acknowledge that with respect to the Note Financing, Cooley has represented
solely the Company, and not any Holder or any stockholder, Board member or
employee of the Company or director, stockholder or employee of the Holder; and
(iii) gives the Holder’s informed consent to Cooley’s representation of the
Company in the Note Financing.

 

(l)     Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to the Holder, upon any breach or default of
the Company under this Note shall impair any such right, power or remedy, nor
shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind or
character by the Holder of any breach or default under this Note, or any waiver
by the Holder of any provisions or conditions of this Note, must be in writing
and shall be effective only to the extent specifically set forth in writing and
that all remedies, either under this Note, or by law or otherwise afforded to
the Holder, shall be cumulative and not alternative. This Note shall be void and
of no force or effect in the event that the Holder fails to remit the full
principal amount to the Company within five calendar days of the date of this
Note.

 

(m)     Entire Agreement. This Note constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof, and no party shall be liable or bound to any other party in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein.

 

(n)     Exculpation among Holders. The Holder acknowledges that the Holder is
not relying on any person, firm or corporation, other than the Company and its
officers and Board members, in making its investment or decision to invest in
the Company.

 

(o)     Senior Indebtedness. The indebtedness evidenced by this Note is
subordinated in right of payment to the prior payment in full of any Senior
Indebtedness in existence on the date of this Note or hereafter incurred.
“Senior Indebtedness” shall mean, unless expressly subordinated to or made on a
parity with the amounts due under this Note, all amounts due in connection with
(i) indebtedness of the Company to banks or other lending institutions regularly
engaged in the business of lending money (excluding venture capital, investment
banking or similar institutions and their affiliates, which sometimes engage in
lending activities but which are primarily engaged in investments in equity
securities), (ii) indebtedness of the Company pursuant to that certain Loan and
Security Agreement dated as of November 24, 2015 by and among Oxford Finance
LLC, and other lenders party thereto from time to time, as the same may from
time to time be amended, modified, supplemented or restated, in accordance with
the terms of the Subordination Agreement, and (iii) any such indebtedness or any
debentures, notes or other evidence of indebtedness issued in exchange for such
Senior Indebtedness, or any indebtedness arising from the satisfaction of such
Senior Indebtedness by a guarantor.

 

8

--------------------------------------------------------------------------------

 

 

(p)     Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this subsection being untrue.

 

(q)     California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH
ARE THE SUBJECT OF THIS NOTE HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH QUALIFICATION IS
UNLAWFUL. PRIOR TO ACCEPTANCE OF SUCH CONSIDERATION BY THE COMPANY, THE RIGHTS
OF ALL PARTIES TO THIS NOTE ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION
BEING OBTAINED OR AN EXEMPTION FROM SUCH QUALIFICATION BEING AVAILABLE.

 

 

 

[Signature pages follow]

 

9

--------------------------------------------------------------------------------

 

 

The parties have executed this Convertible Promissory Note as of the date first
noted above.

 

 

 

 

COMPANY:

   

 

Adynxx, Inc.

             

By:

           

  Name:

     

  Title:

         

E-mail:

       

Address:

 

 

 

SIGNATURE PAGE TO

ADYNXX, INC.

CONVERTIBLE PROMISSORY NOTE

 

 

--------------------------------------------------------------------------------

 

 

The parties have executed this Convertible Promissory Note as of the date first
noted above.

 

 

 

 

HOLDER:

             

By:

           

Name:

     

Title:

       

E-mail:

       

Address:

             

 

 

SIGNATURE PAGE TO

ADYNXX, INC.

CONVERTIBLE PROMISSORY NOTE

 